Hamer, J.,
concurring.
I have read all the evidence. The prosecutrix was a young girl at school. She was 9 or 10 years younger than the defendant. He was 26, and was in charge of the Hansen ranch. The girl was staying at Hansen’s and was working for her board while she went to school. Mr. and' Mrs. Hansen were away a part of the time in California. The girl was at Hansen’s three years. The defendant had been there and in charge of the ranch for five or six years. The prosecutrix was unable to adequately defend herself against the defendant.
On the night of April 10,1914, the prosecutrix went to a party at Calhoun’s, about two miles south of Hansen’s. She went there on horseback. There may be some doubt about the defendant going there with her, but after reading the evidence the writer thinks not. They rode back on horseback, and were among the last to leave Calhoun’s. The defendant denies that he was in the barn with the prosecutrix after their return from Calhoun’s. The defendant at that time claimed that he had moved over to Beach’s place. He seems to have taken charge of the Beach ranch. The defendant claimed at that time to have left the Hansen ranch permanently. He claimed that prior to April 1, or about that time, he had moved his colts and machinery from the Hansen ranch down to Beach’s place. According to the testimony of the prosecutrix, the defendant seems *604to have frequently gone back to the Hansen ranch. Her testimony concerning the fact that he still kept his clothes at the Hansen ranch seems to corroborate her other testimony as to the relations between them. During the three years that she was at Hansen’s there was only a short period when she was gone, and the defendant testified that he could not remember when that was. He admits going to the party at Calhoun’s with Miss Thiede, the prosecutrix, but says that she came by the Beach place on her way home from school and asked him to go with her. And he testified : “I didn’t say a word. I turned around and walked away. I went to the house.” He saw her again that same day. He testified she came to the Beach place where he was; that she was riding a gray saddle horse, which she put in his barn, and then came up to the house and waited for him until after he dressed for the party; but he told her that she could go if she wanted to. He seems to have testified to that as an excuse for going with her. He says that they were the last to leave Calhoun’s the night of the party. He says he met her just outside the door, and that she came along with him, and that they passed Arthur Qualley. He denied going home with her. He testified that she branched off at the schoolhouse and cut across the meadows and went home, while he came straight north up the Tryon road to his place; and he denied going to Hansen’s place that night. She appears to have daily passed him when he was at work on the Beach ranch. She was on her way to and from school, and he said, “I never paid any attention to it.”
After she found out that she was pregnant she visited him in the cornfield, and asked him if he could not help her. He said: “Well, I will consider this proposition over.” He then arranged to meet her at the courthouse. Would he have done this if he had not regarded himself as the father of the unborn child? This testimony corroborates the evidence of the prosecutrix. The defendant offered to settle up the case. That is a further corroboration of the testimony of the prosecutrix. He met the prose*605cutrix and her mother and sister. He was ready to fix the matter up. What he said would probably not have been said by an innocent man. He was ready to pay $200. He had it fixed to get the money, so he testified. This would seem to be a corroboration of the testimony of the prosecutrix and sufficient to establish the defendant’s guilt.
When asked if he had not said that he was sorry the affair had arisen, he admitted he had. He talked with the prosecutrix and her mother and sister. He testified: I told them that I was sorry that this trouble had come between us.” Is a man likely to get very sorry if the woman is just lying on him? He gets angry if the woman lies on him without any cause, and he gets sorry when she tells the truth and there is a serious difficulty to meet. He was sorry because of the condition of affairs and because of the baby to be. He was sorry he had gotten into trouble by being guilty. That was the kind of sorrow that had hold of him. When she visited him in the cornfield to tell of her condition he was in a great hurry and had no time to listen to her, but he did listen. When she stood down before him he said he could not wait. He testified: “I had my work to do.” It was not his work that was bothering him, it was the trouble of this girl and their prospective baby. “Q. What did she talk about? A. Why, she just sat there and never said a word. Q. Did you say anything to her? A. No.” The thing he was called on to meet was trouble. He knew what was the matter. That was what kept him silent for half an hour. Then he began to manufacture his defense, and to threaten her with Charles Russell, and perhaps Wesley Randall. When a man does an indefensible thing and there is a woman who is going to suffer because of his wrong, then he begins to abuse the woman and to fabricate and spread dirty slanders about her. To defend himself he testified to what he says he saw between the prosecutrix and Russell, and also Randall. According to his story no attention was paid to him, although he was close to the guilty pair and called out in a loud voice. A child or a foolish person could have invented a better story *606than he did. Its untruthful character is at once apparent. When he had an interview with the prosecutrix and her mother and sister, he invented the story concerning Randall to justify himself in not marrying the prosecutrix. He testified that he told them, “It makes no difference now whether I have did this crime or not, hut, I says, you have got me now into it and I am willing to come to any terms to blot this off of my name; my name has been blotted.” They said, “We want you to marry Minnie.” He testified that he said, “No. I think we ought to come to some other kind of agreement.” Then he starts out with Minnie’s alleged improper conduct with Randall as an excuse for not marrying her. The Randall story is as intangible as the Russell story, and both are unreasonable in the extreme. Randall had not been seen for a long time, not since he was going away. Besides, defendant did not report her misconduct to any one, although he was in charge of the ranch. Neither did he discharge Randall. When asked why he did not discharge him, he said because “he was a pretty good man.” Of course Randall left, and the defendant does not know where he is. He never tried to get him as a witness, and never knew where he was.
At the Calhoun party the prosecutrix waited for the defendant, so he says, and they started home together. “It was awful cloudy and very dark,” so he testified. He further testified that it probably was a gentleman’s duty to go home with her, and then he thought, “I have got my work to do. I will go on home. It is late.’? Was it natural to do that on a night that was so awful cloudy and very dark, or to ride with her and then stop at Hansen’s barn to help her put the horse away? The girl says he went all the way to Hansen’s with her, and then that he stopped at the barn. The girl’s story as to what happened is natural and reasonable, and it rings like the truth. The girl was at the barn, too. She told all about what happened in the barn. He let his horse run loose. Then he was insistent and had matters his own way.
*607Several affidavits were filed touching the alleged had character of the prosecutrix. They were filed after the defendant had been tried and convicted. The persons signing these affidavits do not set forth a sufficient reason for not testifying. Diligence in preparing the case' for trial is not shown. If these persons who make the affidavits were ready to testify to the things set up in them, then they ‘ should have been looked for and found and subpoenaed and brought in as witnesses to attend the trial and testify. The story they tell does not seem to have favorably impressed the judge before whom tire case was tried. He refused to grant the new trial applied for. No error is shown in his refusal. He was closer than we are to the persons who attempted to swear away the good character of this young girl. In these affidavits, of course, there was no opportunity for cross-examination. The affidavits do not favorably impress the writer with their truthfulness, and no sufficient excuse is given for the failure to find these proposed witnesses before the trial. This young girl was struggling to maintain herself by the labor of her hands while she obtained an education. She was entitled to the sympathy and help of all who knew her. The defendant, who was much her senior, should have guarded and protected her, instead of plunging her into shame and disgrace. If men mislead and deceive women, and especially young girls, and break faith with them and make them drink the bitter dregs of disappointment, disgrace and dishonor, then there should be no hesitation upon the part of the courts to enforce the law and to punish those wfio break it.